 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 9
10    JEFFREY GEDDES,                   )    Case No. SACV 19-01871-JFW (AS)
                                        )
11                     Petitioner,      )
                                        )    ORDER ACCEPTING FINDINGS,
12               v.                     )
                                        )    CONCLUSIONS AND RECOMMENDATIONS OF
13    ORANGE COUNTY JUDGE MICHAEL       )
      MURRAY, et. al.,                  )    UNITED STATES MAGISTRATE JUDGE
14                                      )
                       Respondent.      )
15                                      )
                                        )
16
17        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
18   Petition,   all   of   the   records   herein   and   the   attached   Report   and
19   Recommendation of United States Magistrate Judge to which no objections
20   were filed.       The Court concurs with and accepts the findings and
21   conclusions of the Magistrate Judge.
22
23        IT IS ORDERED that Judgment be entered denying and dismissing the
24   Petition with prejudice.
25   //
26   //
27   //
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3   on counsel for Petitioner and counsel for Respondent.
 4
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7             DATED:   January 31, 2020.
 8
 9
10
                                           JOHN F. WALTER
11                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
